UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 ON4 COMMUNICATIONS, INC. (Name of issuer) Common Stock (Title of class of securities) 682203 104 (CUSIP number) August 16th, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). LG CAPITAL FUNDING, LLC. EIN: 46-1906523 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization New York Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 48,917,095* 6. Shared Voting Power 0 7. Sole Dispositive Power 48,917,095* 8. Shared Dispositive Power 0 *Consists of Common Stock which the reporting person has the right to acquire by way of conversion of a security. 9. Aggregate Amount Beneficially Owned by Each Reporting Person 48,917,095* *Consists of Common Stock which the reporting person has the right to acquire by way of conversion of a security. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 9.99% (based on the total of 489,660,614 outstanding shares of Common Stock) Type of Reporting Person (See Instructions) OO – limited liability company 2 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Joseph Lerman 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0* 6. Shared Voting Power 0* 7. Sole Dispositive Power 0* 8. Shared Dispositive Power 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 0%* Excludes shares owned by LG Capital Funding, LLC. (See Item 4) Type of Reporting Person (See Instructions) IN 3 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Boruch Greenberg 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0* 6. Shared Voting Power 0* 7. Sole Dispositive Power 0* 8. Shared Dispositive Power 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 0%* Excludes shares owned by LG Capital Funding, LLC. (See Item 4) Type of Reporting Person (See Instructions) IN 4 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Daniel Louis Gellman 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0* 6. Shared Voting Power 0* 7. Sole Dispositive Power 0* 8. Shared Dispositive Power 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 0%* Excludes shares owned by LG Capital Funding, LLC. (See Item 4) Type of Reporting Person (See Instructions) IN 5 Item 1 (a) Name of Issuer: On4 Communications, Inc., a Delaware corporation (b) Address Of Issuer's Principal Executive Offices: Suite 102 – 628 West 12th Avenue, Vancouver, BC, Canada, V5Z 1M8 Item 2 (a) Name of Person Filing: This statement is filed by LG Capital Funding, LLC (“LGC”) with respect to shares of common stock beneficially owned by LGC, and by LGC’s managing members, Joseph Lerman, Boruch Greenberg, and Daniel Louis Gellman with respect to the shares that may be obtained by LGC. (b) Address of Principal Business Office, or, if none, Residence: The address of the principal business office of LGC and Messrs. Lerman, Greenberg, and Gellman is: 1218 Union St. Suite #2, Brooklyn NY 11225 (c) Citizenship: LGC is a New York limited liability company Messrs. Lerman, Greenberg, and Gellman are United States Citizens (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) Cusip Number: 682203 104 Item 3 If this statement is filed pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group in accordance with §240.13d-1(b)(ii)(J). 6 Item 4 Ownership (a) Amount beneficially owned: See Item 9 of cover pages (b) Percent of class: See Item 11 of cover pages (c)
